Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in U.S. Patent 6,055,851 and U.S. Patent Publication 2019/0078594. U.S. Patent 6,055,851 discloses A hydraulic drive system, comprising: a first hydraulic pump (2) of a variable capacitance type that dispenses operating oil to supply the operating oil to a first hydraulic actuator (231-234); a first regulator  including a first proportional valve (12C) that operates in accordance with a first flow rate command signal received, the first regulator changing a dispense flow rate of the first hydraulic pump in accordance with the first flow rate command signal received by the first proportional valve (See, Figure 3) ; a second hydraulic pump (4) that dispenses the operating oil to supply the operating oil; and a malfunction detection device (See, Figure 3 and 5) that detects a malfunction of related to the first proportional valve. U.S. Patent Publication 2019/0078594 discloses a First hydraulic pump (11) of a variable capacitance that supplies fluid to an actuator 
Both prior art fails to disclose wherein the malfunction detection device detects a malfunction of the electrical system and wherein response to said electrical malfunction the control switches to a confluence valve position (the third position) and allows the operating oil dispensed from both the first hydraulic pump and the second hydraulic pump to be supplied to the first traveling hydraulic motor, the second traveling hydraulic motor, the first hydraulic actuator, and the second hydraulic actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745